31 So. 3d 376 (2010)
S. Stewart FARNET
v.
August PEREZ, III, Cheryl Perez, Perez, Ernst & Farnet Architects & Engineers, APC, PEF Engineering, Inc. and PEF Development Services, Inc.
No. 2010-OC-0077.
Supreme Court of Louisiana.
April 9, 2010.
*377 Granted. We find there was "activity" in the appeal within the last three years for purposes of Rule 20 of the Local Rules of the Court of Appeal, Fourth Circuit. See Lee v. Commodore Holdings, Ltd., 00-1551 (La.App. 4 Cir. 12/29/05), 931 So. 2d 1092. Accordingly, the judgment of the court of appeal is reversed, and relator's appeal is reinstated.
KNOLL, J., would deny.